NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5299-16T3

U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE
FOR STRUCTURED ASSET
INVESTMENT II INC., PRIME
MORTGAGE TRUST,
CERTIFICATES SERIES 2005-4,

          Plaintiff-Respondent,

v.

RYUNG HEE CHO,

          Defendant-Appellant,

and

MR. CHO, Husband of Ryung Hee Cho;
GREAT LOCATION NEW YORK
INC., NEWBANK,

     Defendants.
_______________________________________

                    Submitted October 2, 2018 – Decided October 16, 2018

                    Before Judges Fisher and Suter.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Sussex County, Docket No. F-
            019621-16.

            Sukjin Henry Cho, attorney for appellant.

            Reed Smith LLP, attorneys for respondent (Henry F.
            Reichner, of counsel; Laura K. Conroy, on the brief).

PER CURIAM

      Defendant Ryung Hee Cho appeals a final judgment of foreclosure as well

as earlier interlocutory orders. One of the earlier orders deemed defendant's

answer and counterclaim noncontesting, and the other dismissed defendant's

objections to the application for final judgment.

      There is no dispute that defendant took out a loan to purchase the property

in question in 2005; the loan was secured by defendant's execution of a

mortgage, which was duly recorded. Defendant defaulted in 2016.

      Plaintiff, as the assignee of the note and mortgage, served a notice of

intention to foreclose and later, in July 2016, a foreclosure complaint. Defendant

filed a timely answer with numerous affirmative defenses and a counterclaim.

Plaintiff moved to strike defendant's responsive pleading, providing, among

other things, clear evidence of the legitimacy and propriety of the assignment.

Defendant filed no opposition. The judge granted plaintiff's motion for the

reasons expressed in an order and written opinion of November 4, 2016.

                                                                          A-5299-16T3
                                        2
      In January 2017, plaintiff applied for entry of final judgment. Defendant

opposed the application, claiming "no recollection of receipt of any Notice of

Intention to Foreclose in this matter." As memorialized in his July 25, 2017

order, the judge found this objection meritless and irrelevant because it did not

rebut plaintiff's assertions about the amount due. Final judgment was entered

two days later.

      Defendant appeals the final judgment, as well as the earlier interlocutory

orders, arguing:

            I.   PLAINTIFF HAS NO STANDING: SUBJECT
            NOTE IS NOT ENFORCEABLE BECAUSE NOTE
            AND MORTGAGE WERE SPLIT AND THE
            ASSIGNMENT OF MORTGAGE ALONE IS A
            NULLITY.

            II. DEFECTIVE NOTICES OF INTENTION TO
            FORECLOSE AND PLAINTIFF'S FAILURE TO
            SERVE THE NOTICES OF INTENTION TO
            FORECLOSE.

            III. HOMEOWNER[]S [WERE GIVEN] NO
            OPPORTUNITY FOR LOAN MODIFICATION
            UNDER THE FEDERAL GOVERNMENT'S MAKE
            HOME AFFORDABLE PROGRAM BEFORE FINAL
            JUDGMENT (Not Raised Below).

            IV.  AMOUNT DUE SCHEDULE FOR FINAL
            JUDGMENT IS ERRONEOUS AND UNSUPPOR-
            TIVE ENOUGH TO VACATE THE JUDGMENT.



                                                                         A-5299-16T3
                                       3
            V.   DEFENDANTS IN FORECLOSURE ACTION
            HAVE A RIGHT TO CHALLENGE MORTGAGE
            ASSIGNMENTS (Not Raised Below).

            VI.  TRIAL COURT CLEARLY ABUSED ITS
            DISCRETION BY DISREGARDING MERITORIOUS
            DEFENSES; THEREBY UNJUST, OPPRESSIVE OR
            INEQUITABLE RESULTS WERE SUBSTAN-
            TIATED.

We find insufficient merit in these arguments to warrant further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-5299-16T3
                                       4